12/08/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs October 27, 2021

                STATE OF TENNESSEE v. JOSEPH SARKOZY

                 Appeal from the Criminal Court for Bradley County
                    No. 19CR261        Sandra Donaghy, Judge
                     ___________________________________

                             No. E2020-01724-CCA-R3-CD

                       ___________________________________


The Defendant-Appellant, Joseph Sarkozy, appeals the revocation of his probation. On
appeal, the Defendant argues the trial court erred by (1) finding the Defendant violated the
terms of his probation when he did not possess the requisite intent for the domestic assault
charges used as the basis for the revocation and (2) ordering the Defendant to serve the
remainder of his sentence in prison. Upon review, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and JILL BARTEE AYERS, JJ., joined.

J. Harmon, District Public Defender; John Fortuno, Assistant Public Defender; Brennan
M. Wingerter, Assistant Public Defender (on brief), for the Defendant-Appellant, Joseph
Amadeus Sarkozy.

Herbert H. Slatery III, Attorney General and Reporter; Edwin A. Groves, Jr., Assistant
Attorney General; Stephen D. Crump, District Attorney General; and Krista Oswalt,
Assistant District Attorney General, for the Appellee, State of Tennessee.


                                        OPINION


        Factual Background. On May 13, 2020, the Defendant was arrested and charged
in Bradley County with two counts of domestic assault. At the time of the Defendant’s
arrest, he was serving a six-year probationary sentence for other convictions in Bradley
County. As a result of the domestic assault charges, the trial court issued a violation of
probation warrant alleging that the Defendant’s conduct violated the following terms of his
probation:
       Rule 1: I will obey the laws of the United States, or any State in which I may
       be, as well as any municipal ordinances.
       Rule 14: I will not engage in any assaultive, abusive, threatening, or
       intimidating behavior . . . . I will not behave in a manner that poses a threat
       to others or myself.
        Revocation Hearing. At the probation revocation hearing, the court first reviewed
the Defendant’s criminal history. According to the testimony of Beverly Cameron, a
probation and parole officer with the Tennessee Department of Correction, the Defendant
pled guilty to theft in October 2019, receiving a four-year sentence which was suspended
to supervised probation after a period of split confinement. On January 6, 2020, the
Defendant pled guilty to charges of theft and auto burglary for which he received a two-
year sentence, suspended to supervised probation, running consecutively to his existing
four-year sentence. Ten days later, on January 16, 2020, the Defendant was arrested and
charged with aggravated domestic assault against his grandmother, resulting in the
revocation of his probation. The court reinstated the Defendant’s probation in April 2020.
Finally, on May 13, 2020, the Defendant was arrested and charged with two counts of
domestic assault against his mother, resulting in the revocation hearing that is the subject
of this appeal.
        The Defendant’s mother, Ms. Birchfield, testified at the hearing about the assault,
stating that she called the police on May 13, 2020, because her son “had made threats and
[] was high.” Specifically, the Defendant yelled at her and told her that “[h]e was going to
eat [her].” Because the Defendant was within six inches of her when he said this, Ms.
Birchfield thought he was going to bite her. Although the Defendant did not physically
touch Ms. Birchfield during this encounter, she stated that “he frightened me to the point
where I was thinking he’s going to hurt me.” Ms. Birchfield agreed that the Defendant’s
behavior was abusive, threatening, and intimidating but insisted that this was not the
Defendant’s normal behavior. Rather, she attributed his actions to his intoxicated state:
“he was . . . high and they say things and do things when they’re like that they normally
wouldn’t do.” She testified that her son is addicted to methamphetamine and is “erratic,”
“talks to people who aren’t there,” and “does very scary things” when high.
       Despite reporting her son to the police, Ms. Birchfield did not want the State to
prosecute the Defendant, telling the trial court that she did not think prison would help him.
Defense counsel echoed this sentiment, arguing that the Defendant’s “mental illness and
the fact that he appeared to be on drugs caused him to say and do things he normally would
not do.” Based on the circumstances, defense counsel asked the court not to impose the
Defendant’s original sentence because he believed “intense drug treatment and mental
health treatment would certainly help this young man” more than a prison sentence. The
trial court questioned Ms. Birchfield about the Defendant’s prior attempts at drug
                                              2
rehabilitation and mental health treatment, which consisted of a drug rehabilitation
program and a four-day stay at a mental health institution in Chattanooga two years prior.
She testified that the Defendant did not seek out these or any other treatments on his own
even though she had repeatedly asked him to do so: “he refuses to do that for me.”
       The State argued that the Defendant violated the terms of his probation by
committing domestic assault and engaging in assaultive, abusive, threatening, and
intimidating behavior against his mother. The State asked the court to fully revoke his
probation and impose the original sentence of confinement because the Defendant had
previously violated the terms of his probation.
         The trial court found, by a preponderance of the evidence, that the Defendant
“assaulted his mother” on May 13, 2020. After finding the terms of probation had been
violated, the court fully revoked the Defendant’s probation and imposed his original six-
year term of imprisonment. The court noted it could have ordered split confinement, but
declined to do so because “that’s exactly what has happened to him the last two times his
case was before me.” The trial court recommended the Defendant be evaluated for “mental
health or drug addiction, substance abuse programming” as a way to protect the community
and give the Defendant “treatment under circumstances when he might not otherwise treat
. . . himself.”
       Following the revocation hearing, the State dismissed the domestic assault charges
against the Defendant. The Defendant filed a timely notice of appeal on December 21,
2020.
                                       ANALYSIS
       I. Probation Revocation. The Defendant first asserts that the trial court erred by
finding that he violated the terms of his probation because the domestic assault charges
serving as the basis for the revocation were unsupported by substantial evidence in the
record. The State argues that the trial court did not abuse its discretion by revoking the
Defendant’s probation because the testimony about the Defendant’s threatening behavior
constituted sufficient evidence that he violated the terms of his probation. We agree with
the State.
       When a trial court finds that a defendant has violated the terms of his probation by
a preponderance of the evidence, the court has the right to revoke probation. Tenn. Code
Ann. §§ 40-35-308(c), -310, -311(e)(1); see State v. Hunter, 1 S.W.3d 643, 648 (Tenn.
1999). Probation revocation rests within the sound discretion of the trial court, and this
court will not disturb the trial court’s ruling absent an abuse of that discretion. State v.
Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001) (citing State v. Harkins, 811 S.W.2d 79, 82
(Tenn. 1991)). To establish an abuse of discretion, “there must be no substantial evidence
to support the conclusion of the trial court that a violation of the conditions of probation
has occurred.” Id. (citing Harkins, 811 S.W.2d at 82).


                                             3
       In the instant case, the trial court found that the Defendant’s threatening behavior
toward his mother constituted an assault, violating Rules 1 and 14 of the terms of his
probation. The trial court relied on the definition of assault in Tennessee Code Annotated
section 39-13-101(a)(2) for guidance: “A person commits assault who . . . [i]ntentionally
or knowingly causes another to reasonably fear imminent bodily injury . . . .” Tenn. Code
Ann. § 39-13-101(a)(2). When making its determination, the court noted that Ms.
Birchfield testified that she was afraid the Defendant would bite her when he stood close
and threatened to eat her. The court also noted that Ms. Birchfield’s fear was reasonable
because she “believe[d] that [the Defendant] was under the influence of
methamphetamine[.]” Based on these facts, the court determined that “the State has put on
sufficient proof to support the violation.”
       However, the Defendant contends that the trial court failed to address the intent
element of assault when making its determination and that his “voluntary intoxication and
mental health conditions, whether considered individually or together, negated [the]
culpable mental state” required for assault. A person acts “intentionally with respect to the
nature of the conduct or to a result of the conduct when it is the person’s conscious
objective or desire to engage in the conduct or cause the result.” Id. § 39-11-302(a). A
person acts knowingly, the minimum standard for assault, “when the person is aware of the
nature of [their] conduct or that the circumstances [surrounding their conduct] exist,” or
“when the person is aware that [their] conduct is reasonably certain to cause the result.” Id.
§ 39-11-302(b). When a criminal offense requires the defendant to act “intentionally or
knowingly,” as is the case for assault, evidence of the defendant’s mental defect or
voluntary intoxication is relevant to negate his culpable mental state. See State v. Hall,
958 S.W.2d 679, 689 (Tenn. 1997) (“evidence that the defendant lacks the capacity,
because of mental disease or defect, to form the requisite culpable mental state to commit
the offense charged is admissible”); State v. Hatcher, 310 S.W.3d 788, 814 (Tenn. 2010)
(“Intoxication, whether voluntary or involuntary, is relevant to the issue of the essential
element of the defendant’s culpable mental state.”); see also Tenn. Code Ann. § 39-11-
503(a) & Sentencing Comm’n Cmts. Proof of a mental defect or intoxication alone is not
a defense to prosecution for a charged offense. Tenn. Code Ann. §§ 39-11-501(a), -503(a).
Rather, there must be evidence that the mental defect or intoxication deprived the accused
of the mental capacity to form the culpable mental state and the weight given to such
evidence are matters resolved by the fact finder. State v. Morris, 24 S.W.3d 788, 796
(Tenn. 2000).
       Despite the Defendant’s assertions that he lacked the intent to commit assault, he
failed to present evidence at the revocation hearing that either his intoxication or
unspecified mental health issues deprived him of the mental capacity to intentionally or
knowingly place his mother in fear when he yelled at her and told her that he was going to
“eat [her].” The only evidence presented during the hearing regarding the Defendant’s
mental health was Ms. Birchfield’s testimony that the Defendant was “very sick” and that,
two years prior to the assault, he had been admitted to a mental institution for four days.
Neither of these facts provides evidence of a specific mental defect or show that the
                                              4
Defendant did not possess an awareness that his threat could make his mother fearful of an
imminent harmful contact. See Hall, 958 S.W.2d at 690 (“the [] testimony must
demonstrate that the defendant’s inability to form the requisite culpable mental state was
the product of a mental disease or defect, not just a particular emotional state or mental
condition. It is the showing of a lack of capacity to form the requisite culpable mental
intent that is central to evaluating the admissibility of expert psychiatric testimony on the
issue”).
        Additionally, the testimony about the Defendant’s intoxicated state, that he was
“talking out of his head,” and that he was saying and doing things he would not normally
do, is not evidence that the Defendant lacked an awareness of his actions or their possible
consequences. See State v. Simpson, (“An intoxicated person might have [a specific] intent
while a sober person might not. The determinative question is not whether the accused
was intoxicated, but what was his mental capacity.”). While the testimonial evidence
presented at the hearing showed that the Defendant may have been behaving abnormally
because he was high, the Defendant did not present evidence that he lacked an awareness
about his actions. See State v. Peden, No. M2015-01252-CCA-R3-CD, 2016 WL 5210765
at *10 (Tenn. Crim. App. Mar. 8, 2016) (although testimony showed the defendant
consumed drugs and alcohol on the night of the offense, the defendant “presented no
evidence that the intoxication deprived him of the mental capacity necessary to form
specific intent”); State v. Jeffery Allen Boston, No. M2010-00919-CCA-R3-CD, 2011 WL
4949932 at *8 (Tenn. Crim. App. Oct. 18, 2011) (concluding that although the evidence
showed the defendant drank approximately twelve bottles of beer and shared a marijuana
cigarette, the evidence did not show that his intoxication affected his ability to form the
culpable mental state required to commit the offenses, including second degree murder).
        Furthermore, there is substantial evidence in the record to support a finding that the
Defendant violated Rule 14 of the conditions of his probation. Under Rule 14 of the
conditions of his probation, the Defendant agreed that he would “not engage in any
assaultive, abusive, threatening, or intimidating behavior” and that he would not “behave
in a manner that poses a threat to others or [himself].” During the hearing, Ms. Birchfield
testified that the Defendant “made threats” and agreed that his behavior on May 13, 2020,
was threatening and intimidating. She also agreed that she feared for the Defendant as
“being a harm to himself or others” when high. This testimony, which the trial court found
to be credible, sufficiently supports the court’s conclusion that the Defendant violated his
probation by a preponderance of the evidence. Accordingly, the trial court did not abuse
its discretion by revoking the Defendant’s probation.

       II. Execution of Sentence. After determining that a defendant “has violated the
conditions of probation and suspension by a preponderance of the evidence, the trial judge
shall have the right . . . to revoke the probation and suspension of sentence and cause the
defendant to commence the execution of the judgment as originally entered, or otherwise
in accordance with § 40-35-310.” Tenn. Code Ann. § 40-35-311(e). Once the trial court
decides to revoke a defendant’s probation, it may (1) order confinement; (2) order the
                                              5
sentence into execution as initially entered; (3) return the defendant to probation on
modified conditions as necessary; or (4) extend the probationary period by up to two years.
See State v. Hunter, 1 S.W.3d 643, 648 (Tenn. 1999) (citations omitted); Tenn. Code Ann.
§§ 40-35-308(a),(c), -310, -311 (2014). However, the evidence must show that the trial
court exercised a conscientious and intelligent judgment and did not act arbitrarily when
revoking the defendant’s probation and ordering him to serve his sentence in confinement.
State v. Gregory, 946 S.W.2d 829, 832 (Tenn. Crim. App. 1997); State v. Leach, 914
S.W.2d 104, 106 (Tenn. Crim. App. 1995).
        Here, the Defendant argues that, even if the trial court properly found that the
Defendant violated his probation, it was improper to order the Defendant to serve the
remainder of his sentence in prison because it “does not serve the ends of justice and is not
in the best interest of society.” The Defendant contends that the court should have ordered
“intense drug treatment and mental health treatment” as an alternative to prison, as he
requested. However, it is well-established that once the trial court determined that the
Defendant had violated the terms of his probation, it was authorized to order him to
confinement for the remainder of his sentence. Hunter, 1 S.W.3d at 648. Moreover, this
court has repeatedly held that “an accused, already on probation, is not entitled to a second
grant of probation or another form of alternative sentencing.” State v. Jeffrey A. Warfield,
No. 01C01-9711-CC-00504, 1999 WL 61065, at *2 (Tenn. Crim. App. Feb. 10, 1999),
perm. app. denied (Tenn. June 28, 1999).
        Finally, the record demonstrates that the trial court exercised a conscientious and
intelligent judgment by ordering the Defendant to serve the remainder of his sentence in
confinement. The court considered split confinement as an alternative to prison but
rejected it based on the Defendant’s criminal history and previous probation violations,
stating that “the only option that makes any sense under these circumstances is to call his
sentence into execution.” The trial court further justified its decision, noting that prison
was the only “way [it could] protect the public at large, Ms. Birchfield, and . . . to give [the
Defendant] treatment under circumstances when he might not otherwise treat that for
himself.”
        The trial court’s order of revocation was proper. Accordingly, the Defendant is not
entitled to relief.


                                          CONCLUSION
              Based on our review, we affirm the judgment of the trial court.




                                               6
____________________________________
    CAMILLE R. MCMULLEN, JUDGE




7